DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendments
	This office action is in response to amendments filed on 4/1/2021 and 4/12/2021. Claims 1, 8, 9, 16, and 17 have been amended. Claims 1-20 are pending.
	The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 4/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 8924824 and 10545819 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
	Applicant’s arguments against the 35 U.S.C. 101 rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 17-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The “means” for “performing”, “determining”, “extrapolating”, “generating”, and “decoding” in claims 17-20 are interpreted to controller 130 of Fig 1. Instant specification par. [0039] describes that the process of Fig 5A, as claimed, can be performed by error management module 140 in Fig 1B, and par. [0025] discloses that error management module 140 is part of the controller 130, in which controller 130 is configured to execute commands in the non-volatile solid-state memory arrays 150.
	
Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Karakulak et al. 
Chilappagari et al. (20120008386) discloses an LLR module of the control module that generates LLRs in which control sets the reference voltage for determining a threshold voltage of a cell or a group of cells at the center of the voltage distribution of the threshold voltage and performs a read, control selects two additional reference voltages reads to determine the threshold voltage by performing two additional reads (e.g. a total of 3 reads), and control selects the two additional reference voltages symmetrically around the center of the voltage distribution of the threshold voltage, three reference voltages are used in three read operations to determine the threshold voltage of the cell, the probability P that the state of the cell is 1 (i.e. X=1) given that the threshold voltage read (i.e. Y) lies in bin 0 (i.e. Yε bin 0) is expressed as P(X=1|Yε bin 0), and similarly, the probability P that the state of the cell is -1 (i.e. X=-1) given that the threshold voltage read (i.e. Y) lies in bin 0 (i.e. Yε bin 0) is expressed as P(X=-1|Yε bin 0), where these probabilities are computed for each cell, and log-likelihood ratios (LLRs) are calculated from these probabilities, the LLR is expressed as log [P(X=1|Y)/P(X=-1|Y)]. P(X=1|Y) is the probability that the actual threshold voltage X of the cell is 1 given Y (i.e. with the threshold voltage read being in a given bin) whereas P(X=-1|Y) is the probability that the actual threshold voltage X of the cell is -1 given Y (i.e. with the threshold voltage read being in a given bin), after computing, the optimal reference voltages for progressive reads and the corresponding LLRs, the values of the reference voltages and LLRs can be stored in a lookup table and utilized during retry, and control determines if the 

However, with respect to independent claim 1, and similarly in claims 9 and 17, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “for each of the plurality of read bit streams, determining flipped-bit data, based on a respective read bit stream and a reference bit stream, wherein the flipped-bit data is different from likelihood ratios (LLRs); extrapolating flipped-bit data based on the determined flipped-bit data for the plurality of read bit streams; generating reference LLR values based on the determined flipped-bit data for the plurality of read bit streams and the extrapolated flipped-bit data, wherein the reference LLR values are different from the extrapolated flipped-bit data; and decoding data using the reference LLR values”.

The corresponding dependent claims further limit their corresponding independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111